Citation Nr: 1442366	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  03-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the head and face.

2.  Entitlement to an increased rating for residuals of a right inguinal hernia, status-post herniorraphy, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to December 1945. 

This matter came to the Board of Veterans' Appeals (Board) from November 1994, October 2002, and September 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2006, the Board denied entitlement to service connection for a skin disability of the face and head and entitlement to TDIU.  The veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2008, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the November 2006 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In October 2008, the Board remanded the issues of entitlement to service connection for skin disability of the face and head, and entitlement to TDIU for additional development.  The requested development has not been completed, and these issues are again remanded for compliance with the October 2008 remand instructions.  

Also in October 2008, the Board denied entitlement to earlier effective dates for the grant of service connection for bilateral hearing loss and tinnitus.  The Veteran filed a timely appeal to the Court.  In a December 2009 Joint Motion, the Board decision on these issues was vacated and remanded for compliance with the Joint Motion instructions.  In a January 2011 decision, the Board awarded an earlier effective date for bilateral hearing loss and tinnitus.  The Veteran has not appealed the currently assigned effective dates for these disabilities, and they are no longer on appeal.  

In January 2011, the Board also remanded the issue of an increased rating for a hernia for additional development (appealed from the September 2009 RO decision).  The requested development for this issue has not been completed and it is again remanded for compliance with the January 2011 remand instructions.  

The claims folder has been converted into an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for a skin disorder and TDIU

The October 2008 Board remand instructed the AOJ to obtain a VA dermatology examination and defer adjudicating the TDIU claim until the skin claim was resolved.  The AOJ has not provided the requested examination, and it must do so as instructed below.  After resolving the service connection claim for a skin disability, the AOJ must then adjudicate the TDIU claim.  

Increased rating for inguinal hernia

The January 2011 Board remand instructed the AOJ to obtain updated VA treatment records and provide an updated VA examination for this disability.  It has not done so.  The requested VA treatment records and hernia examination must be obtained as detailed below. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding treatment records from the Boston VA healthcare system, dated from January 2009 to the present.  All efforts to obtain such records must be maintained until it is clear further efforts would be futile. 

2.  After obtaining updated VA treatment records, schedule the Veteran for a VA dermatology examination to determine the nature and etiology of his skin rash of the face and head.  The electronic claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report.  A complete clinical examination with any indicated studies should be performed. 

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any currently diagnosed skin disorder of the head and face is related to the veteran's military service, to include as the result of inoculation or exposure to poison ivy or insect bites.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3. After obtaining updated VA treatment records, schedule the Veteran for VA examination to determine the current severity of his service-connected right inguinal hernia, status-post herniorraphy.  The electronic claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report.  A complete clinical evaluation with any necessary testing must be conducted.  

The examiner should specifically state whether the hernia is large or small, whether it is recurrent, well supported under ordinary conditions, readily reducible by truss or belt, and/or operable.  The examiner should comment on the impact his service-connected right inguinal hernia, status-post herniorraphy (together with his service-connected hearing loss and tinnitus) has on his ability to work in light of his education and occupational experience.  The Veteran's age cannot be considered in making an employability determination.  The examiner should provide a supporting rationale for this opinion in light of these considerations.

4.  Ensure that all requested development upon remand has been satisfactorily completed and taken any additional action deemed necessary for compliance with the remand.

5.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudications. If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case. The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



